DATE 10/21/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      10/21/2015 9:08:03 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-70417

VOLUME                       PAGE                       OR          IMAGE # 67527434

DUE 12/21/2015                                        ATTORNEY 7818000

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         8/21/2015

MOTION FOR NEW TRIAL FILED: 9/16/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         10/19/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                   10/19/2015 4:54:47 PM
Chris Daniel - District Clerk Harris County
                   Envelope No. 7442167
                        By: Khiela Jackson
           Filed: 10/19/2015 4:54:47 PM
                     9/16/2015 5:06:41 PM
Chris Daniel - District Clerk Harris County
                   Envelope No. 6961798
                 By: DANIELLE JIMENEZ
             Filed: 9/16/2015 5:06:41 PM
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201470417__ PJN> __ TRANS NUM: _________ CURRENT COURT: 334 PUB? _
CASE TYPE: OTHER CIVIL                       CASE STATUS: DISPOSED (FINAL)
STYLE: VANCE, BENNY                        VS MODERN SYSTEM CONCEPTS INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00008-0001 DEF 03371700 POPKOWSKI, STEPHEN M                BURFORD, ROBE
_     00007-0001 MED 21983950 WOOLDRIDGE, JOHN THOMAS
_     00006-0001 DEF 03371700 EVANS, TAMMY                        BURFORD, ROBE
_     00006-0001 PAD 03371700 BURFORD, ROBERT R.
_     00005-0001 DEF 03371700 POPKOWSKI, JODY M.                  BURFORD, ROBE
_     00005-0001 PAD 03371700 BURFORD, ROBERT R.
_     00004-0001 DEF 03371700 POPKOWSKI, MARK C                   BURFORD, ROBE
_     00004-0001 PAD 03371700 BURFORD, ROBERT R.

==> (14) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201470417__ PJN> __ TRANS NUM: _________ CURRENT COURT: 334 PUB? _
CASE TYPE: OTHER CIVIL                       CASE STATUS: DISPOSED (FINAL)
STYLE: VANCE, BENNY                        VS MODERN SYSTEM CONCEPTS INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0001 PLT 13607500 METZENER, PIERRE                    MCGANN, MICHA
_     00003-0001 PAP 07818000 SECHRIST, TERRIE L.
_     00002-0001 DEF 03371700 MODERN SYSTEM CONCEPTS INC          BURFORD, ROBE
_     00002-0001 PAD 03371700 BURFORD, ROBERT R.
_     00001-0001 PLT 13607500 VANCE, BENNY                        MCGANN, MICHA
_     00001-0001 PAP 07818000 SECHRIST, TERRIE L.



==> (14) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP